DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the examiner's amendment of claim 1 was given in a telephone interview with Amanda Baker [68846] on 05 November 2021.
	The application has been amended as follows:
	In claim 1,

		line 15, delete “if each coil pattern in a coil group is unique,” and insert --in 

a coil group with a unique coil pattern,--.

line 16, delete “if a coil pattern is repeated in a coil group,” and insert --in a 

coil group with a repeated coil pattern,--.


In claim 20, 
line 1, delete “Claim 11” and  insert -- Claim 12--.

Election/Restriction
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-8, 10, 12, 14, 16, 17, 19 and 20 previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 December 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance:

1. Claims 1, 4-8, 10, 12, 14, 16, 17, 19 and 20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, 
a plurality of coil groups arranged in a multilayer body along a lamination direction and connected in series,
wherein each of the coil groups includes a plurality of coil patterns and is configured by connecting a plurality of pattern groups in series, each of the pattern groups being formed by stacking n (n is a positive integer) of the coil patterns in parallel,
a number of parallels n of at least one of the coil groups is different from a number of parallels n of another one of the coil groups, and
the insulating layers include a magnetic insulating layer and a non-magnetic insulating layer, and at least one of the insulating layers adjacent to one of the coil patterns is the non-magnetic insulating layer, wherein
in a coil group with a unique coil pattern, the number of parallels n is one,
in a coil group with a repeated coil pattern, the number of parallels n is a number of the same coil patterns in a pattern group,
at least one of the insulating layers adjacent to one of the coil patterns included in one of the coil groups having the least number of parallels n is the non-magnetic insulating layer, and
the insulating layer located at a center of one of the coil groups having the least number of parallels n in the lamination direction is the non-magnetic insulating layer.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.B/Examiner, Art Unit 2837                                                                                                                                                                                                        
/Alexander Talpalatski/Primary Examiner, Art Unit 2837